Exhibit 10.2

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR ANY STATE SECURITIES LAWS. THIS NOTE MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS
TO THIS NOTE UNDER SAID ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO COACH INDUSTRIES GROUP, INC. THAT
SUCH REGISTRATION IS NOT REQUIRED.

 

SECURED TERM NOTE

 

FOR VALUE RECEIVED, COACH INDUSTRIES GROUP, INC., a Nevada corporation (the
“Borrower”), hereby promises to pay to LAURUS MASTER FUND, LTD., c/o M&C
Corporate Services Limited, P.O. Box 309 GT, Ugland House, South Church Street,
George Town, Grand Cayman, Cayman Islands, Fax: 345-949-8080 (the “Holder”) or
its registered assigns or successors in interest, on order, the sum of Seven
Million Dollars ($7,000,000), together with any accrued and unpaid interest
hereon, on October     , 2009 (the “Maturity Date”) if not sooner paid. The
original principal amount of this Note is hereinafter referred to as the
“Principal Amount”.

 

Capitalized terms used herein without definition shall have the meanings
ascribed to such terms in that certain Securities Purchase Agreement dated as of
the date hereof between the Borrower and the Holder (the “Purchase Agreement”).

 

The following terms shall apply to this Secured Term Note (this “Note”):

 

ARTICLE I

INTEREST & AMORTIZATION

 

1.1 (a) Interest Rate. Subject to Sections 1.1(b), 4.12 and 5.6 hereof, interest
payable on the outstanding Principal Amount of this Note shall accrue at a rate
per annum (the “Interest Rate”) equal to the “prime rate” published in The Wall
Street Journal from time to time, plus one and one-half percent (1.5%). The
prime rate shall be increased or decreased as the case may be for each increase
or decrease in the prime rate in an amount equal to such increase or decrease in
the prime rate; each change to be effective as of the day of the change in such
rate. The Interest Rate shall not be less than seven percent (7.0%). Interest
shall be calculated on the basis of a 360 day year. Interest on the outstanding
Principal Amount shall be payable monthly, in arrears, commencing on December 1,
2005 and on the first day of each consecutive calendar month thereafter (each, a
“Repayment Date”) and on the Maturity Date, whether by acceleration or
otherwise, or, in the event of the redemption of all or any portion of the
Principal Amount, accrued interest on the amount so redeemed shall be paid on
the date of redemption.

 

1 of 7



--------------------------------------------------------------------------------

1.2 Minimum Monthly Principal Payments. Amortizing payments of the outstanding
Principal Amount shall begin on April 1, 2006 and shall recur on each succeeding
Repayment Date thereafter until the Principal Amount has been repaid in full. On
each Repayment Date, the Borrower shall make payments to the Holder in the
amount of $162,790.70 (the “Monthly Principal Amount”), together with any
accrued and unpaid interest then due on such portion of the Principal Amount
plus any and all other amounts which are then owing under this Note that have
not been paid (the Monthly Principal Amount, together with such accrued and
unpaid interest and such other amounts, collectively, the “Monthly Amount”). Any
Principal Amount, together with any accrued and unpaid interest and any and all
other unpaid amounts that are then owing by the Borrower or its subsidiaries
under this Note, the Purchase Agreement and/or any other Related Agreement that
remain outstanding on the Maturity Date shall be due and payable on the Maturity
Date.

 

ARTICLE II

OPTIONAL PREPAYMENT

 

2.1 Optional Redemption of Principal Amount. The Borrower will have the option
of prepaying the outstanding Principal Amount (“Optional Redemption”), in whole
or in part, by paying to the Holder a sum of money equal to one hundred percent
(100%) of the outstanding Principal Amount to be redeemed, together with accrued
but unpaid interest thereon and any and all other sums due, accrued or payable
to the Holder arising under this Note, the Purchase Agreement or any Related
Agreement (the “Redemption Amount”) on the day written notice of redemption (the
“Notice of Redemption”) is given to the Holder. The Notice of Redemption shall
specify the date for such Optional Redemption (the “Redemption Payment Date”),
which date shall be not less than seven (7) business days after the date of the
Notice of Redemption (the “Redemption Period”). On the Redemption Payment Date,
the Redemption Amount shall be paid in good funds to the Holder.

 

2.2 Mandatory Redemption. The total outstanding Principal Amount, together with
any accrued and unpaid interest and any and all other unpaid amounts that are
then owing by Borrower and its subsidiaries to Holder under this Note, the
Purchase Agreement and/or any Related Agreement shall be due and payable on the
Maturity Date.

 

ARTICLE III

[INTENTIONALLY OMITTED]

 

ARTICLE IV

EVENTS OF DEFAULT

 

Upon the occurrence and continuance of an Event of Default beyond any applicable
grace period, the Holder may make all sums of principal, interest and other fees
then remaining unpaid hereon and all other amounts payable hereunder immediately
due and payable. In the event of such an acceleration, the amount due and owing
to the Holder shall be 110% of the outstanding principal

 

2 of 7



--------------------------------------------------------------------------------

amount of the Note (plus accrued and unpaid interest and fees, if any) (the
“Default Payment”). The Default Payment shall be applied first to any fees due
and payable to Holder pursuant to this Note, the Purchase Agreement or the
Related Agreements, second to accrued and unpaid interest due on the Note third,
to outstanding principal balance of the Note and forth, any balance to Borrower.

 

The occurrence of any of the following events set forth in Sections 4.1 through
4.10, inclusive, is an “Event of Default”:

 

4.1 Failure to Pay Principal, Interest or other Fees. The Borrower fails to pay
when due any installment of principal, interest or other fees hereon in
accordance herewith, or the Borrower fails to pay when due any amount due under
any of the Obligations, as such term is defined in the Master Security Agreement
as amended, modified and reaffirmed by the Reaffirmation Agreement or under the
Indebtedness, as such term is defined in the Stock Pledge Agreement as amended,
modified and reaffirmed by the Reaffirmation Agreement or under any other
promissory note issued by Borrower, and in any such case, such failure shall
continue for a period of three (3) days following the date upon which any such
payment was due in the case of this Note, or the applicable grace period
thereunder, in the case of any other promissory note.

 

4.2 Breach of Covenant. The Borrower breaches any covenant or any other term or
condition of this Note or the Purchase Agreement in any material respect, or the
Borrower or any of its Subsidiaries breaches any covenant or any other term or
condition of any Related Agreement in any material respect and, in such case,
such breach, continues for a period of fifteen (15) days after the occurrence
thereof.

 

4.3 Breach of Representations and Warranties. Any representation or warranty
made by the Borrower in this Note or the Purchase Agreement, or by the Borrower
or any of its Subsidiaries in any Related Agreement, shall, in any such case, be
false or misleading in any material respect on the date that such representation
or warranty was made or deemed made.

 

4.4 Receiver or Trustee. The Borrower or any of its Subsidiaries shall make an
assignment for the benefit of creditors, or apply for or consent to the
appointment of a receiver or trustee for it or for a substantial part of its
property or business; or such a receiver or trustee shall otherwise be
appointed.

 

4.5 Judgments. Any money judgment, writ or similar final process shall be
entered or filed against the Borrower or any of its Subsidiaries or any of their
respetive property or other assets for more than $100,000, and shall remain
unpaid, unvacated, unbonded or unstayed for a period of thirty (30) days.

 

4.6 Bankruptcy. Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings or relief under any bankruptcy law or any law
for the relief of debtors shall be instituted by or against the Borrower or any
of its Subsidiaries.

 

3 of 7



--------------------------------------------------------------------------------

4.7 Stop Trade. An SEC stop trade order or Principal Market trading suspension
of the Common Stock shall be in effect for five (5) consecutive days or five
(5) days during a period of ten (10) consecutive days, excluding in all cases a
suspension of all trading on a Principal Market, provided that the Borrower
shall not have been able to cure such trading suspension within thirty (30) days
of the notice thereof or list the Common Stock, on another Principal Market
within sixty (60) days of such notice. The “Principal Market” for the Common
Stock shall include the NASD OTC Bulletin Board, NASDAQ SmallCap Market, NASDAQ
National Market System, American Stock Exchange, or New York Stock Exchange
(whichever of the foregoing is at the time the principal trading exchange or
market for the Common Stock, or any securities exchange or other securities
market on which the Common Stock is then being listed or traded.

 

4.8 Failure to Deliver Common Stock or Replacement Note. The Borrower shall fail
(i) to timely deliver Common Stock to the Holder pursuant to and in the form
required by the Warrant or the Penny Warrant, if such failure to timely deliver
Common Stock shall not be cured within two (2) business days.

 

4.9 Default Under Related Agreements or Other Agreements. The occurrence and
continuance of any Event of Default (as defined in the Purchase Agreement or any
Related Agreement) or any event of default (or similar term) under any other
indebtedness of the Borrower or any of its Subsidiaries.

 

4.10 Change in Control. (i) Any “Person” or “group” (as such terms are defined
in Sections 13(d) and 14(d) of the Exchange Act, as in effect on the date
hereof) is or becomes the “beneficial owner” (as defined in Rules 13(d)-3 and
13(d)-5 under the Exchange Act), directly or indirectly, of 35% or more on a
fully diluted basis of the then outstanding voting equity interest of the
Borrower or (ii) the Board of Directors of the Borrower shall cease to consist
of a majority of the Board of Directors of the Borrower on the date hereof (or
directors appointed by a majority of the Board of Directors in effect
immediately prior to such appointment).

 

DEFAULT RELATED PROVISIONS

 

4.11 Default Interest Rate. Following the occurrence and during the continuance
of an Event of Default, the Borrower shall pay additional interest on this Note
in an amount equal to two percent (2%) per month, and all outstanding
obligations under this Note, including unpaid interest, shall continue to accrue
such additional interest from the date of such Event of Default until the date
such Event of Default is cured or waived.

 

4.12 Cumulative Remedies. The remedies under this Note shall be cumulative.

 

4 of 7



--------------------------------------------------------------------------------

ARTICLE V

MISCELLANEOUS

 

5.1 Failure or Indulgence Not Waiver. No failure or delay on the part of the
Holder hereof in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege. All rights and remedies existing hereunder
are cumulative to, and not exclusive of, any rights or remedies otherwise
available.

 

5.2 Notices. Any notice herein required or permitted to be given shall be in
writing and shall be deemed effectively given: (a) upon personal delivery to the
party notified, (b) when sent by confirmed telex or facsimile if sent during
normal business hours of the recipient, if not, then on the next business day,
(c) five days after having been sent by registered or certified mail, return
receipt requested, postage prepaid, or (d) one day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt. All communications shall be sent to the
Borrower at the address provided in the Purchase Agreement executed in
connection herewith, and to the Holder at the address provided in the Purchase
Agreement for such Holder, with a copy to John E. Tucker, Esq., 825 Third
Avenue, 14th Floor, New York, New York 10022, facsimile number (212) 541-4434,
or at such other address as the Borrower or the Holder may designate by ten days
advance written notice to the other parties hereto. A Notice of Conversion shall
be deemed given when made to the Borrower pursuant to the Purchase Agreement.

 

5.3 Amendment Provision. The term “Note” and all reference thereto, as used
throughout this instrument, shall mean this instrument as originally executed,
or if later amended or supplemented, then as so amended or supplemented, and any
successor instrument issued pursuant to Section 3.5 hereof, as it may be amended
or supplemented.

 

5.4 Assignability. This Note shall be binding upon the Borrower and its
successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns, and may be assigned by the Holder in accordance with the
requirements of the Purchase Agreement. This Note shall not be assigned by the
Borrower without the consent of the Holder.

 

5.5 Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of New York, without regard to principles of
conflicts of laws. Any action brought by either party against the other
concerning the transactions contemplated by this Agreement shall be brought only
in the state courts of New York or in the federal courts located in the state of
New York. Both parties and the individual signing this Note on behalf of the
Borrower agree to submit to the jurisdiction of such courts. The prevailing
party shall be entitled to recover from the other party its reasonable
attorney’s fees and costs. In the event that any provision of this Note is
invalid or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform with such statute or rule of
law. Any such provision which may prove invalid or unenforceable under any law
shall not affect the validity or unenforceability of any other provision of this
Note. Nothing contained herein shall be deemed or operate to preclude the Holder
from bringing suit or taking other legal action against the Borrower in any
other jurisdiction to collect on the Borrower’s obligations to Holder, to
realize on any collateral or any other security for such obligations, or to
enforce a judgment or other court in favor of the Holder.

 

5 of 7



--------------------------------------------------------------------------------

5.6 Maximum Payments. Nothing contained herein shall be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law. In the event that the rate of interest
required to be paid or other charges hereunder exceed the maximum permitted by
such law, any payments in excess of such maximum shall be credited against
amounts owed by the Borrower to the Holder and thus refunded to the Borrower.

 

5.7 Security Interest and Guarantee. Pursuant to the terms of the Master
Security Agreement dated as of September 29, 2005, as amended, modified and
reaffirmed by the Reaffirmation Agreement and the Stock Pledge Agreement, dated
as of September 29, 2005, as amended, modified and reaffirmed by the
Reaffirmation Agreement, Holder has been granted a security interest in certain
assets of the Borrower and its Subsidiaries. The obligations of the Borrower
under this Note are guaranteed by certain Subsidiaries of the Borrower pursuant
to the Subsidiary Guaranty dated as of September 29, 2005, as amended, modified
and reaffirmed by the Reaffirmation Agreement.

 

5.8 Construction. Each party acknowledges that its legal counsel participated in
the preparation of this Note and, therefore, stipulates that the rule of
construction that ambiguities are to be resolved against the drafting party
shall not be applied in the interpretation of this Note to favor any party
against the other.

 

5.9 Cost of Collection. If default is made in the payment of this Note, the
Borrower shall pay to Holder reasonable costs of collection, including
reasonable attorney’s fees.

 

[Balance of page intentionally left blank; signature page follows.]

 

6 of 7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this Note to be signed in its name
effective as of this      day of October, 2005.

 

COACH INDUSTRIES GROUP, INC.

By:

       

Name:

   

Title:

 

WITNESS:            

 

7 of 7